Citation Nr: 0800911	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left knee, status-post surgery.

3.  Entitlement to an initial rating in excess of 10 percent 
for left ankle disability with a talocalcaneal spur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1980 to October 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision, which granted 
service connection for GERD evaluated as 10 percent 
disabling, left ankle disability with a talocalcaneal spur 
evaluated as non-compensable, and chondromalacia of the left 
knee, postoperative status, evaluated as non-compensable.  
Subsequently, in August 2005, the RO increased the disability 
evaluations for left ankle and left knee disabilities 
assigning each a 10 percent evaluation effective from the 
date of service connection.  In February 2006, a hearing was 
held before the undersigned.  Subsequently, the Board 
remanded the matter in April 2006.    


FINDINGS OF FACT

1.  GERD has not been manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

2.  Chondromalacia of the left knee, status-post surgery 
results in mild limitation of motion without subluxation or 
lateral instability.  

3.  Left ankle disability with a talocalcaneal spur is 
manifested by marked limited motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code (DC) 7346 (2007). 

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the left knee, status-post 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5003, 5010, 5256, 5257, 5259, 5260, 5261, 
5262, 5263 (2007).

3.  The criteria for an initial rating of 20 percent for left 
ankle disability with a talocalcaneal spur are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5167, 
5270, 5271, 5272, 5273, 5274 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in November 2001 and May 2006, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In the May 2006 
letter, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established. 

Since this appeal is of initial ratings, fully satisfactory 
notice was delivered after the claims were adjudicated. 
 However, the RO subsequently readjudicated the claims based 
on all the evidence in October 2006.  The veteran was able to 
participate effectively in the processing of his claims. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue. 
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

GERD

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
The veteran's disability has been rated under DC 7346.  Under 
this diagnostic code, a 10 percent rating, the currently 
assigned evaluation, is warranted when there is a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.  A 
30 percent disability evaluation is contemplated for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  

On VA examination in July 2002 for his spine, the veteran 
indicated frequent sore throats in relation to the diagnosis 
of GERD which was characterized as under moderate symptomatic 
control with medications. 

On VA examination in May 2005, the veteran indicated 
recurrent symptoms which worsen if he missed his medication.  
He denied dysphagia, hematemesis, and melena.  He did, 
however, note a bitter taste of material and burning 
sensation in the throat.  The veteran did not eat or drink 
approximately four hours prior to lying down or going to 
sleep.  His symptoms could be precipitated or exacerbated by 
eating or drinking prior to lying down, beer, spicy foods, 
food preservatives, or tight pants.  While he had occasional 
nausea, he did not vomit.  It was noted that the veteran took 
Prilosec every day.  The assessment was GERD secondary to 
prior diagnosis of hiatal hernia; it was also noted that 
recurrent symptoms were relieved with medications and the 
veteran altered his diet to lessen his symptoms.  

At his February 2006 hearing, the veteran testified that his 
disability manifested in sore throats, heartburn, stomach 
cramps and diarrhea when having food with preservatives, and 
having to eat five to six smaller meals.  

Based on the evidence, the Board finds that a rating in 
excess of the current 10 percent is not warranted for the 
veteran's GERD.  He has not been shown to have at least two 
of the following symptoms: persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Therefore, the 
veteran's disability is more closely approximated by a 10 
percent disability evaluation.    

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chondromalacia of the left knee, status-post surgery

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  The Board 
will thus consider entitlement to "staged ratings" in this 
case.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).  
 
The veteran's chondromalacia of the left knee, status-post 
surgery has been rated under DC 5257, knee impairment with 
recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, DC 5257. In this case, the 
June 2002 and May 2005 VA examination reports demonstrated 
neither laxity nor instability of the left knee.  In fact, 
the June 2002 examination report noted no laxity of the 
medial or lateral collateral ligament on varus and valgus 
stress of the left knee, and the May 2005 examination report 
noted no left knee instability to varus and valgus stress.   
Therefore, a compensable evaluation under DC 5257 is not 
warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  A higher evaluation is not available under 
DC 5259 for symptomatic removal of semilunar cartilage as 
this has not been demonstrated and as 10 percent is the 
maximum rating available.  38 C.F.R. § 4.71a, DCs 5259.  
While the June 2002 VA examination report noted mild 
genuvarum, a higher rating under DC 5263 for genu recurvatum 
is not available as 10 percent is the maximum disability 
rating under this code.  See 38 C.F.R. § 4.71a, DCs 5263.  

Likewise consideration under DC 5262 for impairment of tibia 
and fibula is not warranted as the veteran has not been shown 
to have this disability.  See 38 C.F.R. 
§ 4.71a, DC 5262.

The veteran has been shown to have x-ray evidence of 
arthritis of the left knee. Traumatic arthritis substantiated 
by x-ray findings is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  According to DC 5003, the 
diagnostic code which rates impairment resulting from 
degenerative arthritis, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent). 38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 
5261.

On VA examination in June 2002, the veteran demonstrated 
extension to 0 degrees and flexion to 140 degrees 
bilaterally.  In May 2005, left knee range of motion was 0 to 
120 degrees.  VA standards describe normal range of motion of 
the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  On review, there is evidence of some limitation of 
motion (namely, flexion) of the left knee as of May 2005, but 
the findings do not meet the criteria for a 20 percent rating 
under either DC 5260 or 5261.  VA's General Counsel has 
determined that separate evaluations may be assigned for 
limitation of flexion and extension of the same joint.  See 
supra VAOPGCPREC 09-2004 (September 17, 2004).  Here, 
however, the veteran does not meet the criteria for a 10 
percent rating for limitation of flexion or extension, thus, 
separate evaluations are not for application.

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256. However, there is no 
indication that the veteran has ankylosis of the left knee 
and he has displayed an ability to flex and extend as noted 
above.  Therefore, a higher rating under DC 5256 is not 
warranted.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On examination in May 2005, the 
veteran demonstrated only slight limitation of motion and the 
examiner noted that range of motion was limited by pain but 
not weakness, fatigability, lack of endurance, or lack of 
coordination.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the left knee is 
limited in motion to such a degree to warrant more than a 
minimal compensable rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Left Ankle Disability

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  The Board 
will thus consider entitlement to "staged ratings" in this 
case.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).  
 
Evaluations for traumatic arthritis are based on the 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, DCs 5003, 5010.  

The veteran's left ankle disability with a talocalcaneal spur 
has been evaluated under DC 5271 which provides a 10 percent 
disability evaluation for "moderate" limited motion of an 
ankle and a maximum evaluation of 20 percent for "marked" 
limited motion.  38 C.F.R. § 4.71a, DC 5271.  Normal range of 
motion of the ankle is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71a., Plate II.

On VA examination in June 2002, the veteran's left ankle 
range of motion demonstrated dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees, eversion to 0 degrees, and 
inversion to 0 degrees.  Then, on VA examination in May 2005, 
the veteran's left ankle range of motion showed dorsiflexion 
to 0 degrees and 20 degrees of plantar flexion.  There was 5 
degrees of fixed valgus at the hind foot, and the range of 
motion was limited by pain.  Resolving all doubt in the 
veteran's favor, the exhibited function loss more closely 
approximates marked limitation of motion and thus a rating of 
20 percent is warranted.      

Other potentially applicable diagnostic codes include, 5270 
(ankylosis of the ankle), 5272 (ankylosis of the subastralgar 
or tarsal joint), 5273 (malunion of the os calcis or 
astralgus), and 5274 (astralgalectomy).  38 C.F.R. § 4.71a, 
DCs 5270, 5272, 5273, 5273.  However, the veteran has not 
demonstrated any of these disabilities.  Accordingly, DCs 
5270, 5272, 5273, and 5274 cannot serve as a basis for an 
increased rating in this case.

The remaining potentially applicable diagnostic code is DC 
5284 (injuries to the foot), which provides for a 30 percent 
disability rating for severe residuals.  38 C.F.R. § 4.71a, 
DC 5284.  He does not have severe residuals of a foot injury 
and the left ankle disability does not result in, nor does he 
allege, that he has actually lost the use of the foot.  He is 
able to walk and stand, without a cane or brace, and clearly 
has more function in the foot than would be served with an 
amputation stump.  See 38 C.F.R. § 4.63.  Thus, the veteran 
is not entitled to a higher rating under DC 5284.

There is no basis for a rating in excess of 20 percent based 
on limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet.App. 80 (1997).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Extraschedular Consideration

Finally, the veteran indicated at his February 2006 hearing 
that has not been hospitalized for his disabilities since 
service and he has indicated that these disabilities do not 
prevent him from working.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).




ORDER

An initial rating in excess of 10 percent for 
gastroesophageal reflux disease is denied

An initial rating in excess of 10 percent for chondromalacia 
of the left knee, status-post surgery is denied.

An initial rating of 20 percent for left ankle disability 
with a talocalcaneal spur is allowed, subject to the 
regulations governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


